


 
 
 
 
 
AXIOM PARTNERS, LP
Exhibit 10.34
 
 
 
 
MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT

 
THIS MORTGAGE, SECURITY AGREEMENT, AND ASSIGNMENT is granted as of this 7th day
of July, 2011 (this “Mortgage”) to Axiom Partners, LP, a Delaware limited
partnership (together with any successors, assigns, participants or any other
subsequent holder or holders of the Note, the “Mortgagee”), having a principal
place of business located at 21 Custom House Street, Suite 910, Boston,
Massachusetts 02110, by AdvanSource Biomaterials Corporation, a Delaware
corporation having a principal place of business located at 229 Andover Street,
Wilmington, Massachusetts 01887 (the “Mortgagor”).  In consideration of the
mutual covenants contained herein and benefits derived herefrom, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor agrees to the following terms and conditions:
 
ARTICLE 1                       - GRANT OF MORTGAGE INTEREST
 
To secure the Mortgagor’s prompt, punctual, and faithful payment and performance
of all and each of the Mortgagor’s present and future Liabilities (as that term
is defined in Section 3-1 herein) to the Mortgagee, including, without
limitation, those liabilities arising under a certain Commercial Real Estate
Promissory Note of even date (as amended, restated, amended and restated or
otherwise modified from time to time, the “Note”) made by the Mortgagor payable
to the order of the Mortgagee in the original principal amount of Eight Hundred
Thousand and 00/100 Dollars ($800,000.00) (the “Loan”), and any extensions,
renewals, substitutions, modifications, or replacements thereof, and any and all
other liabilities of the Mortgagor to the Mortgagee hereunder, the Mortgagor
hereby grants, mortgages, assigns, and transfers to the
 
 
 
 

--------------------------------------------------------------------------------

 
 
Mortgagee with MORTGAGE COVENANTS, the Collateral (as that term is defined in
Section 3-3 herein).  The Mortgagor intends to convey and hereby does convey to
the Mortgagee with MORTGAGE COVENANTS (to be included within the Collateral),
the premises conveyed to the Mortgagor by deed dated November 26, 2003 and filed
with the Middlesex North Registry District of the Land Court as Document No.
221333; Certificate of Title No. 37077.
 
ARTICLE 2                       - GRANT OF SECURITY INTEREST AND ASSIGNMENT
 
2-1. Security Interest.  To secure the Mortgagor’s prompt, punctual, and
faithful payment and performance of all and each of the present and future
Liabilities to the Mortgagee, including, without limitation, those arising under
the Note (which shall include, without limitation, the Minimum Interest Recovery
and the Exit Fee, as defined in the Note), the Mortgagor hereby grants to the
Mortgagee a continuing security interest in and to, and assigns to the
Mortgagee, the Collateral (as that term is defined in Section 3-3 herein).
 
2-2. Financing Statement.  This Agreement is intended to take effect as a
security agreement and is to be filed with the above described Registry of Deeds
and/or Land Registration Office in lieu of a financing statement pursuant to
Massachusetts General Laws Chapter 106 (the “UCC”), Section 9-502.
 
2-3. Power of Attorney.  The Mortgagor hereby irrevocably constitutes and
appoints the Mortgagee as the Mortgagor’s true and lawful attorney for the
purpose of signing and filing or recording on behalf of the Mortgagor any
financing or other statement in order to establish, perfect or protect the
Mortgagee’s interest in the Collateral.
 
ARTICLE 3                       - CERTAIN DEFINITIONS
 
As used herein, the following terms shall have the following meanings:
 
3-1. Liabilities.  “Liabilities” includes, without limitation, the Loan and any
and all other liabilities, debts, and obligations of the Mortgagor to the
Mortgagee, now or hereafter arising, each of every kind, nature and
description.  “Liabilities” also includes, without limitation, each obligation
to repay the Note and all guarantees, loans, advances, indebtedness, notes,
obligations, and amounts now or hereafter at any time owing by the Mortgagor to
the Mortgagee, whether or not any of such are liquidated, unliquidated, secured,
unsecured, direct, indirect, absolute, contingent, or of any other type, nature,
or description, or by reason of any cause of action which the Mortgagee now or
hereafter may hold against the Mortgagor.  “Liabilities” also includes, without
limitation, all notes and other obligations of the Mortgagor now or hereafter
assigned to or held by the Mortgagee each of every kind, nature, and
description.  “Liabilities” also includes, without limitation, all interest and
other amounts which may be charged to the Mortgagor and/or which may be due from
the Mortgagor to the Mortgagee from time to time and all costs and expenses now
or hereafter incurred or paid by the Mortgagee in respect of this and any other
agreement between the Mortgagor and the Mortgagee or instrument furnished by the
Mortgagor to the Mortgagee (including, without limitation, Costs of Collection
(as defined in Section 3-2 hereof), reasonable attorneys’ fees and all court and
litigation costs and expenses).  “Liabilities” also includes, without
limitation, any and all
 
 
-2-

--------------------------------------------------------------------------------

 
 
obligations of the Mortgagor to act or to refrain from acting in accordance with
the terms, provisions, and covenants of the within Agreement and of any other
agreement between the Mortgagor and the Mortgagee or instrument now or hereafter
furnished by the Mortgagor to the Mortgagee.  As used herein, the term
“indirect” includes, without limitation, all obligations and liabilities which
the Mortgagee may now or hereafter incur or become liable for on account of or
as a result of any transactions between the Mortgagee and the Mortgagor
including, without limitation, any which might arise out of any action brought
or threatened against the Mortgagee, any guarantor or endorser of the
Liabilities of the Mortgagor or any other person in connection with the
Liabilities.  The term “indirect” also refers to any direct or contingent
liability of the Mortgagor to make payment towards any obligation now or
hereafter held by the Mortgagee to the extent so held by the Mortgagee.  Absent
manifest error, the Mortgagee’s books and records shall be prima facie evidence
of the Mortgagor’s indebtedness to the Mortgagee.  As used herein, “Liability”
shall mean “Liabilities”.
 
3-2. Costs of Collection.  “Costs of Collection” includes, without limitation,
all attorneys’ fees, and all out-of-pocket expenses actually incurred by the
Mortgagee’s attorneys, and all costs actually incurred by the Mortgagee in the
administration of the Liabilities, this Agreement, and all other documents,
instruments, and agreements executed in connection with or relating to
the  Liabilities, including, without limitation, costs and expenses associated
with travel on behalf of the Mortgagee.  “Costs of Collection” also includes,
without limitation, all attorneys’ reasonable fees, out of pocket expenses
actually incurred by the Mortgagee’s attorneys, and all costs incurred by the
Mortgagee, including, without limitation, costs and expenses associated with
travel on behalf of the Mortgagee, which costs and expenses are directly or
indirectly related to or in respect of the Mortgagee’s efforts to collect or
enforce any of the Liabilities and/or to exercise or enforce any of the
Mortgagee’s rights, remedies, or power against or in respect of the Mortgagor
and/or any other guarantor or person liable in respect of the Liabilities
(whether or not suit is instituted in connection with such efforts).  The Costs
of Collection shall be added to the Liabilities of the Mortgagor to the
Mortgagee, as if such had been lent, advanced, and credited by the Mortgagee to,
or for the benefit of, the Mortgagor, and shall accrue interest at the highest
rate of interest charged relative to any of the Liabilities.
 
3-3. Collateral.  “Collateral” shall include all and each of the following,
whether singly or collectively, whether real property, personal property, or a
combination thereof, whether now owned or now due or now existing, or in which
the Mortgagor has an interest, or hereafter, at any time in the future,
acquired, arising, or to become due, or in which the Mortgagor obtains an
interest, and all proceeds, products, substitutions and accessions of or to any
of the following:
 
(a) the land with buildings and improvements whether now existing or hereafter
constructed or located thereon, situated at 229 Andover Street, Wilmington,
Massachusetts, all as more particularly described on Exhibit A annexed hereto;
 
(b) all furnaces, ranges, heaters, plumbing goods, gas and electric fixtures,
screens, screen doors, mantles, shades, storm doors and windows, awnings, oil
burners and tanks or other equipment, gas or electric refrigerators and
refrigerating systems, ventilating and air conditioning apparatus and equipment,
door bell and alarm systems, sprinkler and fire
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
extinguishing systems, portable or sectional buildings, and all other fixtures
of whatever kind or nature owned by the Mortgagor, now or in the future
contained in or on the Mortgaged Premises (as defined in Section 3-4 hereof),
and any and all similar fixtures hereinafter installed in the Mortgaged Premises
in any manner which renders such articles usable in connection therewith;
 
(c) all easements, covenants, agreements and rights which are appurtenant to or
benefit the Mortgaged Premises;
 
(d) all machinery, equipment, furniture, inventory, building supplies, and
appliances, owned by the Mortgagor, used or useful in the construction,
operation, maintenance, or occupation of the Mortgaged Premises or any portion
or unit thereof;
 
(e) all leases, contracts or agreements entered into, for the lease, rental,
hire or use by the Mortgagor of any property of the same nature as the foregoing
Subparagraphs (b) and (d) in connection with the construction, operation,
maintenance or occupation of the Mortgaged Premises;
 
(f) all leases, tenancies, and occupancies, whether written or not, regarding
all or any portion of the foregoing (a) through (e) (the “Leases”), all
guarantees and security relating thereto, together with all income and profit
arising therefrom or from any of the foregoing Subparagraphs (a) through (e),
and all payments due or to become due thereunder (the “Rental Payments”),
including, without limitation, all rent, additional rent, damages, insurance
payments, taxes, insurance proceeds, condemnation awards, or any payments with
respect to options contained therein (including any purchase option);
 
(g) all contracts and agreements (together with the easements, covenants,
agreements and rights referred to in Section 3-3(c), above, and the leases,
contracts, and agreements referred to in Section 3-3(e), above, the “Contracts”)
licenses, permits and approvals (the “Licenses”) and warranties and
representations, relative to the use, operation, management, construction,
repair or service of any of the foregoing Subparagraphs (a) through (e);
 
(h) any other property of the Mortgagor in which the Mortgagee may in the future
be granted an interest;
 
(i) all funds, if any, held by the Mortgagee as tax or insurance escrow
payments;
 
(j) all proceeds received from the sale, exchange, collection or other
disposition of any of the foregoing Subparagraphs (a) through (i), including,
without limitation, equipment, inventory, goods, documents, securities,
accounts, chattel paper, and general intangibles (as each of those terms is
defined in the UCC; all insurance proceeds relating to all or any portion of the
foregoing Subparagraphs (a) through (i); and all awards, damages, proceeds, or
refunds from any state, local, federal or other takings of, and all municipal
tax abatements relating to, all or any portion of the foregoing
Subparagraphs (a) through (i); and
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
(k) all rights, remedies, representations, warranties, and privileges pertaining
to any of the foregoing Subparagraphs (a) through (j).
 
3-4. Mortgaged Premises.  “Mortgaged Premises” shall mean and refer to that
portion of the Collateral described in Sections 3-3(a) and 3-3(c) herein.
 
3-5. Personal Property.  “Personal Property” shall mean and refer to all of the
Collateral other than that portion of the Collateral which is included within
the definition of Mortgaged Premises.
 
3-6. Receivables Collateral.  “Receivables Collateral” shall mean and refer to
all Rental Payments and all rights to payment now held, or in which the
Mortgagor has an interest or hereafter acquired by the Mortgagor, or in which
the Mortgagor obtains an interest, arising out of, constituting a part of, or
relating to all or a portion of the Collateral.
 
ARTICLE 4                       - REPRESENTATIONS, WARRANTIES AND COVENANTS
 
4-1. Organization; Authority.  The Mortgagor is, and shall hereafter remain, in
good standing as a corporation in the State of Delaware, and is, and shall
hereafter remain, duly qualified and in good standing in The Commonwealth of
Massachusetts and every other state in which such qualification may be
necessary.  The execution and delivery of this Agreement, and of any other
instruments executed and delivered in connection herewith, constitutes
representations by the Mortgagor and the individual signing this Agreement and
said instruments that such execution and delivery has received all such
authorization as may be necessary to permit such execution and delivery to, and
that it does, bind the Mortgagor.
 
4-2. Insurance.  The Mortgagor hereby covenants and agrees to maintain public
liability insurance, rent loss insurance, flood hazard insurance, all risk
insurance, builder’s risk insurance, and such other insurance against such
casualties or contingencies as may be reasonably required by the Mortgagee in
sums and in companies satisfactory to the Mortgagee in its sole discretion;
provided, the property insurance on the Collateral shall be for no less than
100% of full replacement value thereof (meeting all co-insurance requirements
and containing an “Agreed Amount Endorsement”).  All policies shall contain a
provision requiring at least thirty (30) days advance notice to the Mortgagee
before any cancellation or modification.  All insurance on the Collateral shall
be for the benefit of and deposited with the Mortgagee, shall be first payable
to the Mortgagee, and shall include such endorsement in favor of the Mortgagee
as the Mortgagee may specify.  The endorsement shall provide that the insurance,
to the extent of the Mortgagee’s interest therein, shall not be impaired or
invalidated, in whole or in part, by reason of any act or neglect of the
Mortgagor, or failure by the Mortgagor to comply with any warranty or condition
of the policies.  The Mortgagor shall advise the Mortgagee of each claim made by
the Mortgagor under any policy of insurance which covers all or any portion of
the Collateral and, at the Mortgagee’s option in each instance, will permit the
Mortgagee, to the exclusion of the Mortgagor, to conduct the adjustment of each
such claim.  The Mortgagor hereby appoints the Mortgagee as the Mortgagor’s
attorney in fact to obtain, adjust, settle, and cancel any insurance described
in this section and to endorse in favor of the Mortgagee any and all drafts and
other instruments with respect to such insurance.  The within appointment, being
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
coupled with an interest, is irrevocable until this Agreement is terminated by a
written instrument executed by a duly authorized officer of the Mortgagee.  The
Mortgagee shall not be liable for any loss sustained on account of any exercise
pursuant to said power unless such loss is caused by the willful misconduct and
actual bad faith of the Mortgagee.  The Mortgagee may, at its option, make any
proceeds available to the Mortgagor to repair or reconstruct the Collateral
(subject to such disbursement procedures as the Mortgagee may establish in its
sole and absolute discretion) or apply any proceeds of such insurance against
the Liabilities, whether or not such have matured, in accordance with
Section 9-6 herein.
 
4-3. Statutory Compliance.  The Mortgagor shall comply with, shall not use any
of the Collateral in violation of, and shall cause the Collateral to be in
compliance with, each and every statute, regulation, ordinance, decision,
directive, order, by-law, or rule of any federal, state, municipal, and other
governmental authority which has or claims jurisdiction over the Mortgagor or
any of the Collateral.  The Mortgagor has obtained, and will maintain in full
force and effect, all licenses, permits and approvals necessary for the use,
maintenance, construction and operation of the Collateral, and at the option of
the Mortgagee, will do all things and execute all such documents as the
Mortgagee may reasonably request to assign the Mortgagor’s rights therein to the
Mortgagee.
 
4-4. Title to Collateral.  The Mortgagor is, and shall hereafter remain, the
owner of the Collateral free and clear of all voluntary or involuntary liens,
encumbrances, attachments, security interests, purchase money security
interests, assignments, mortgages, charges or other liens or encumbrances of any
nature whatsoever, with the exceptions of (a) the Mortgage and the security
interest created herein, and (b) liens for real estate taxes not yet due and
payable.
 
4-5. Condition of Collateral.  The Collateral is, and shall hereafter remain, in
good repair, well maintained and in good working order.  The Mortgagor shall
make all necessary repairs, replacements, additions and improvements to maintain
the Collateral in good order and condition.  The Mortgagor shall not cause or
permit to be suffered any waste, destruction or loss (whether or not such loss
is insured against) to the Collateral or any part thereof, or use any of the
Collateral in violation of any applicable statute, regulation, ordinance,
decision, directive, order, by-law, or rule, or any policy of insurance thereon.
 
4-6. Inspection of Collateral.  From time to time as the Mortgagee and the
Mortgagee’s representatives may request, the Mortgagor shall accord the
Mortgagee and such representatives access to the Collateral and all books and
records relating to the use, operation, construction, or management thereof, and
in connection with such access, will permit the Mortgagee and such
representatives to inspect the Collateral, verify any information contained
therein or relating thereto, and verify the Mortgagor’s compliance with the
provisions of this Agreement or of any other agreement between the Mortgagor and
the Mortgagee and any instrument to be furnished by the Mortgagor to the
Mortgagee.
 
4-7. Taxes and Other Costs.  To the extent payment is not provided for in
Section 4-8 herein, the Mortgagor shall pay when due all real and personal
property taxes, assessments, charges, franchises, income, unemployment, old age
benefits, withholding, sales, and other taxes
 
 
-6-

--------------------------------------------------------------------------------

 
 
assessed against it, and all insurance premiums relative to the Collateral. The
Mortgagor shall deliver to the Mortgagee, upon request of Mortgagee, evidence of
the payment by the Mortgagor of all such items.  The Mortgagor agrees that the
Mortgagee may, at its option, and from time to time, pay any taxes or insurance
premiums, the payment of which is then due, discharge any liens or encumbrances
on any of the Collateral, or take any other action that the Mortgagee may deem
proper to repair, insure, maintain, or preserve any of the Collateral or the
Mortgagee’s rights therein.  The Mortgagor will pay to the Mortgagee on demand
all amounts so reasonably paid or incurred by the Mortgagee.  The obligation of
the Mortgagor to pay such amounts shall be included in the Liabilities of the
Mortgagor to the Mortgagee and shall accrue interest at the highest rate of
interest charged relative to any of the Liabilities.
 
4-8. Tax and Insurance Escrow.  In addition to other payments herein required,
the Mortgagor shall, at the Mortgagee’s option, exercisable upon the occurrence
of an Event of Default, now or in the future, pay to the Mortgagee monthly on
the first of each month, or such other day of the month as may be designated by
the Mortgagee during the term hereof, and for so long as the Liabilities secured
by this Agreement shall remain unpaid, an amount equal to one-twelfth (1/12th)
of the municipal taxes and assessments which the Mortgagee estimates will become
payable on account of the Mortgaged Premises for the year next succeeding any
period for which such taxes and assessments have been paid or escrowed
hereunder, and/or one twelfth (1/12th) of the insurance premiums which the
Mortgagee estimates will become payable on account of the Collateral for the
year next succeeding any period for which such premiums have been paid or
escrowed hereunder, sufficient to enable Mortgagee to accumulate at least thirty
(30) days prior to the dates upon which such municipal taxes and assessments or
insurance premiums are payable the amounts then due and payable.  Further, the
Mortgagor shall pay to the Mortgagee on demand the amount of any deficiency of
the funds so collected when the actual amount of such taxes and assessments or
insurance premiums become known.  The Mortgagee shall maintain such funds in a
non-interest bearing account which may be commingled with other funds of the
Mortgagee.  The Mortgagee shall apply said funds to the payment of municipal
taxes and assessments or insurance premiums, as applicable, to the extent such
amounts are determined by the Mortgagee to be due and payable.  In the event the
Mortgagee collects such tax or insurance payments hereunder, the Mortgagor shall
deliver to the Mortgagee the bills representing any such amounts within five (5)
days of the receipt thereof by the Mortgagor.  Notwithstanding the provisions of
this Section 4-8, upon an occurrence of an event which is, or, solely with the
passage of time, would be, an Event of Default hereunder, the Mortgagee shall
not be required to apply such funds as provided above, and may set off such
funds against the Liabilities and apply any such funds towards the Liabilities
in accordance with Section 9-6 hereunder.
 
4-9. Litigation.  There is no suit, action, proceeding, or investigation
presently pending or threatened against the Mortgagor, or any of the Collateral.
 
4-10. Future Action.  The Mortgagor shall do all such things and execute all
such documents from time to time hereafter as the Mortgagee may request in order
to carry into effect the provisions and intent of this Agreement and to protect,
perfect, and maintain the Mortgagee’s interest in and to the Collateral.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
4-11. Additional Information.  The Mortgagor shall furnish the Mortgagee with
such financial information or other information pertaining to the operation of
the Mortgagor and the Collateral as the Mortgagee may from time to time
request.  Without limiting the foregoing, annually, (i) within one hundred
twenty (120) days of the end of each calendar year the Mortgagor shall furnish
the Mortgagee with a complete original signed counterpart of (x) such
Mortgagor’s financial statement, which statement shall include a balance sheet,
income/expense statement and rent roll with respect to the Mortgaged Premises;
and (y) the business/personal (as applicable) financial statements of each
guarantor, if any of the Liabilities; and (ii) within thirty (30) days of filing
a complete signed copy of the Mortgagor’s and each guarantor’s, if any, of the
Liabilities, federal and state tax returns together, in each case, with all
schedules thereto as filed with the Internal Revenue Service or appropriate
state agency, as the case may be, for the prior calendar year.  All financial
information provided to the Mortgagee shall be in form and substance
satisfactory to the Mortgagee.  Failure to submit any of the financial
information required herein on a timely basis and thereafter within thirty (30)
days after a request therefore by the Mortgagee shall constitute an Event of
Default hereunder.
 
4-12. Oil, Hazardous Material, and Toxic Substances.
 
(a) The Mortgagor represents and warrants, with respect to the Mortgaged
Premises that, except as expressly disclosed by the Mortgagor to the Mortgagee
in writing prior to the date of this Mortgage, neither the Mortgagor nor any
person (such representation and warranty shall be to the best of the Mortgagor’s
knowledge after due inquiry and investigation with respect to prior unaffiliated
owners of the Mortgaged Premises), including, but not limited to, tenants or
users of the Mortgaged Premises, ever:
 
(i) owned, occupied, or operated a site or vessel on which any hazardous
material or oil was or is stored (except if such storage was or is in compliance
with all laws, ordinances, and regulations pertaining thereto), transported, or
disposed of;
 
(ii) directly or indirectly transported, stored, treated or disposed, or
arranged for the transport, storage, treatment or disposal of any hazardous
material or oil;
 
(iii) caused or was legally responsible for any release, or threat of release,
of any hazardous material or oil;
 
(iv) received notification from any federal, state, or other governmental
authority of:  (x) any potential, known, or threat of release of any hazardous
material or oil on (whether from the Mortgaged Premises or from another property
offsite of the Mortgaged Premises) or from the Mortgaged Premises, or any other
site or vessel owned, occupied, or operated either by the Mortgagor or any
person for whose conduct the Mortgagor is responsible or whose liability may
result in a lien on the Mortgaged Premises; or (y) the incurrence of any expense
or loss by such governmental authority, or by any other person, in connection
with the assessment, containment, or removal of any release, or threat or
release, of any hazardous material or oil from the Mortgaged Premises or any
such site or vessel.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b) The Mortgagor represents and warrants that no hazardous material or oil was
ever, or is now, stored on (except for de minimis amounts stored in compliance
with all laws, ordinances, and regulations pertaining thereto), transported, or
disposed of on the Mortgaged Premises.
 
(c) The Mortgagor shall:
 
(i) not store or cause to be stored (except for de minimis amounts used in
connection with the use and operation of the Mortgaged Premises in compliance
with all laws, ordinances, and regulations pertaining thereto), or dispose of,
or cause or permit to be disposed of, any hazardous material or oil in the
Mortgaged Premises, or on any other site or vessel owned, occupied, or operated
either by the Mortgagor, or by any person;
 
(ii) neither directly nor indirectly transport or arrange for the transport of
any hazardous material or oil;
 
(iii) take all such action, including, without limitation, the conducting of
engineering tests (at the sole expense of the Mortgagor) (x) to confirm that no
hazardous material or oil is or ever was stored or released on the Mortgaged
Premises; (y) to assess, contain, and remove any such hazardous material or oil
on the Mortgaged Premises; and (z) to qualify for any insurance program or safe
harbor which may be available under any federal, state or local law, including,
without limitation, Massachusetts General Laws Chapter 21E, as amended;
 
(iv) provide the Mortgagee with immediate written notice upon:  (x) the
Mortgagor’s obtaining knowledge of any potential or known release, or threat of
release, of any hazardous material or oil on (whether from the Mortgaged
Premises or from another property off site of the Mortgaged Premises) or from
the Mortgaged Premises, or any other site or vessel owned, occupied, or operated
by the Mortgagor or by any person for whose conduct the Mortgagor is responsible
or whose liability may result in a lien on the Mortgaged Premises; (y) the
Mortgagor’s receipt of any notice to such effect from any federal, state, or
other governmental authority; and (z) the Mortgagor’s obtaining knowledge of any
incurrence of any expense or loss by such governmental authority in connection
with the assessment, containment, or removal of any hazardous material or oil
for which expense or loss the Mortgagor may be liable or for which expense a
lien may be imposed on the Mortgaged Premises; and
 
(v) comply with all laws, judgments, decrees, orders, rules, and regulations
pertaining to environmental matters relating to the use, storage, containment,
and removal of hazardous material or oil, including, without limitation, those
arising under Massachusetts General Laws Chapter 21E, as amended, and any other
federal, state or local statute, rule, regulation, ordinance, or decree.
 
(d) The Mortgagor shall indemnify, defend, and hold the Mortgagee harmless of
and from any claim brought or threatened against the Mortgagee by the Mortgagor,
any
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
guarantor or endorser of the Liabilities, or any governmental agency or
authority or any other person (as well as from attorneys’ reasonable fees and
expenses in connection therewith) on account of the presence of hazardous
material or oil on the Mortgaged Premises, the release of hazardous material or
oil on or from the Mortgaged Premises, or the failure by the Mortgagor to comply
with the terms and provisions hereof (each of which may be defended,
compromised, settled, or pursued by the Mortgagee with counsel of the
Mortgagee’s selection, but at the expense of the Mortgagor).  This
indemnification includes any costs and expenses that the Mortgagee may incur
(i) in defending or protecting its security interest or the priority thereof, or
(ii) for assessment, containment and/or removal of any hazardous material or oil
from all or any portion of the Mortgaged Premises or any surrounding areas.  The
within indemnification shall survive payment of the Liabilities and/or any
termination, release, or discharge executed by the Mortgagee in favor of the
Mortgagor.
 
(e) All terms used in this Section are being used with the meanings given those
terms in Massachusetts General Laws, Chapter 21E, as amended.
 
4-13. Mortgage Conditions.  This Mortgage, Security Agreement and Assignment is
given upon the STATUTORY CONDITION, upon breach of which, the Mortgagee shall
have the STATUTORY POWER OF SALE.
 
4-14. Compliance with Leases and Contracts.  The Mortgagor is not in default
under any terms and conditions of any Lease or Contract and shall, during the
term of this Agreement, perform all of the obligations of the Mortgagor under
any such Lease or Contract within the period that such performance is
required.  The Mortgagor has entered into, and will maintain in full force and
effect, all Contracts necessary for the use, maintenance, construction and
operation of the Collateral, and at the option of the Mortgagee, will do all
things and execute all such documents as the Mortgagee may request to assign the
Mortgagor’s rights therein to the Mortgagee.
 
4-15. Collection of Rents.  The Mortgagor agrees not to collect or accept the
payment of any Rental Payments, or other income or profit from, or on account
of, any Lease or the use or occupation of the Collateral, in advance of the time
when such payment becomes due unless such amount is delivered to the Mortgagee
to be applied toward the Liabilities in accordance with Section 9-6 hereof.
 
4-16. Modification of Lease and Contract.  Without the prior written consent of
the Mortgagee, the Mortgagor will not modify or consent to the modification of
any material provision of, or cancel, terminate or accept the early cancellation
or termination, of any Lease or Contract.
 
4-17. Leases.  The Mortgagor shall not enter into any Lease after the date of
this Mortgage without the prior written consent of the Mortgagee.  The Mortgagor
shall not permit the assignment of any interest in any Lease, without the prior
written consent of the Mortgagee.  The Mortgagor shall furnish the Mortgagee,
upon the request of the Mortgagee, with copies of each and every Lease and any
other information relative to each such Lease and the tenant thereunder.  Each
such Lease shall be in form and substance satisfactory to the Mortgagee and,
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
without limiting the generality of the foregoing, shall include a provision
confirming that the Lease is subordinate to the lien of this Agreement and
consenting to the assignment provided for herein of the Lease to the
Mortgagee.  The Mortgagor will take all action as may be requested by the
Mortgagee in furtherance of the rights of the Mortgagee hereunder, including,
without limitation, obtaining estoppel certificates and agreements (in form
satisfactory to the Mortgagee) from each tenant subordinating the Lease to the
lien of this Agreement, and consenting to the assignment of the Lease provided
for herein, and taking all appropriate action to lease any portions of the
Mortgaged Premises not occupied by the Mortgagor.
 
4-18. Eminent Domain.  The Mortgagor shall immediately notify the Mortgagee in
writing of any proposed or actual taking by any state, federal or local
authority of all or a portion of the Collateral.  The Mortgagor shall cooperate
with the Mortgagee in connection with the negotiation of any such taking and any
awards or damages payable to any Mortgagor in connection therewith and shall
take any action relating thereto requested by the Mortgagee.  The Mortgagor will
permit the Mortgagee, at the Mortgagee’s option in each instance, to the
exclusion of the Mortgagor, to conduct the adjustment of each such damage or
award claim.  The Mortgagor hereby appoints the Mortgagee as the Mortgagor’s
attorney in fact to obtain, adjust and settle each such damage or award claim
and to endorse in favor of the Mortgagee any and all drafts and other
instruments with respect thereto.  The within appointment, being coupled with an
interest, is irrevocable until this Agreement is terminated by a written
instrument executed by a duly authorized officer of the Mortgagee.  The
Mortgagee shall not be liable for any loss sustained on account of any exercise
pursuant to said power unless such loss is caused by the willful misconduct and
actual bad faith of the Mortgagee.  The Mortgagee may apply any proceeds of such
taking against the Liabilities, whether or not such have matured, in accordance
with Section 9-6 herein.
 
4-19. Abatement.  The Mortgagor will promptly notify the Mortgagee in writing of
any action which the Mortgagor intends to take with respect to the abatement of
any municipal taxes or assessments and shall initiate any such abatement action
at the request of the Mortgagee.  The Mortgagor will advise the Mortgagee as to
the status of any such action and will not compromise or settle any such action
without the prior written consent of the Mortgagee.   The Mortgagor hereby
appoints the Mortgagee as the Mortgagor’s attorney in fact, effective after the
occurrence of any event which is, or solely with the passage of time would be,
an Event of Default hereunder, to initiate, prosecute, obtain, adjust, and
settle, any such abatement action and to endorse in favor of the Mortgagee any
and all drafts and other instruments with respect thereto.  The within
appointment, being coupled with an interest, is irrevocable until this Agreement
is terminated by a written instrument executed by a duly authorized officer of
the Mortgagee.  The Mortgagee shall not be liable for any loss sustained on
account of any exercise pursuant to said power unless such loss is caused by the
willful misconduct and actual bad faith of the Mortgagee.  After the occurrence
of any event which is, or solely with the passage of time would be, an Event of
Default hereunder, the Mortgagee may apply any proceeds of such abatement
against the Liabilities, whether or not such have matured, in accordance with
Section 9-6 herein.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
4-20. Material Adverse Occurrence.  The Mortgagor shall promptly notify the
Mortgagee of the occurrence of any event which may have a material adverse
effect on the Collateral or the Mortgagor.
 
4-21. Appraisals.  The Mortgagor shall, at the Mortgagee’s option, assist the
Mortgagee in obtaining a current appraisal (the “Appraisal”) of the Mortgaged
Premises by an appraiser satisfactory to the Mortgagee.  The Appraisal shall be
in form and substance satisfactory to the Mortgagee and the costs of the
Appraisal shall be borne by the Mortgagor, provided, however, that unless an
Event of Default exists, the Mortgagor shall only be required to pay the costs
of such Appraisal two (2) times during any consecutive twelve (12) month period.
 
4-22. Compliance with Covenants.  The Mortgagor shall not indirectly do or cause
to be done, any act which, if done directly by the Mortgagor, would breach any
covenant contained herein, or in any other agreement between the Mortgagor and
the Mortgagee.
 
4-23. Other Representations.  The representations, covenants, and warranties
herein are in addition to any others, previously, presently or hereafter made by
either or both of the Mortgagor to or with the Mortgagee in any other
instrument.
 
4-24. [Intentionally omitted].
 
4-25.  [Intentionally omitted].
 
4-26. Use of Proceeds.  The proceeds of the Loan shall be used (i) to pay for
the fees and closing costs associated with and/or relating to the establishment
of the Loan, and (ii) for the Mortgagor’s general business and working capital
purposes.
 
4-27. Limitation on Indebtedness.  The Mortgagor shall not create or incur any
indebtedness for borrowed money, become liable, either actually or contingently,
in respect of letters of credit or banker’s acceptances or issue or sell any of
its obligations, excluding, however, from the operation of this covenant any and
all indebtedness in favor of the Mortgagee as set forth in this Agreement.
 
4-28. Compliance with Anti-Terrorism Orders.  The Mortgagor shall not permit any
change, transfer, sale, encumbrance or assignment of any interest in the
Mortgagor, any affiliate of the Mortgagor or the Mortgaged Premises to any
person or entity (or any beneficial owner of such person or entity) who is
listed on the specially Designated Nationals and Blocked Persons List maintained
by the Office of Foreign Asset Control, Department of the Treasury pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) and/or any other
list of terrorists or terrorist organizations maintained pursuant to any of the
rules and regulations of the Office of Foreign Asset Control, Department of the
Treasury or pursuant to any other applicable Executive Orders (such lists are
collectively referred to as the “OFAC Lists”). The Mortgagor shall not enter
into a Lease with any party who is listed on the OFAC Lists. The Mortgagor shall
immediately notify the Mortgagee if the Mortgagor has knowledge that any
Guarantor (as hereinafter defined) or any member or beneficial owner of the
Mortgagor, any affiliate of the Mortgagor or Guarantor is listed on the OFAC
Lists or (A) is indicted on or (B) arraigned and
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
held over on charges involving money laundering or predicate crimes to money
laundering.  The Mortgagor shall immediately notify the Mortgagee if the
Mortgagor knows that any tenant under a Lease is listed on the OFAC Lists or (A)
is convicted on, (B) pleads nolo contendere to, (C) is indicted on or (D) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.
 
ARTICLE 5                       - MORTGAGOR’S USE OF COLLATERAL
 
Unless and until the occurrence of any event which is, or solely with the
passage of time would be, an Event of Default hereunder, the Mortgagor shall be
authorized to occupy, operate, manage, hold, or otherwise use the Collateral in
the ordinary and reasonable course of the Mortgagor’s business and collect, when
due, the Receivables Collateral, subject, however, to the terms and provisions
hereof.
 
ARTICLE 6                       - EVENTS OF DEFAULT
 
Upon the occurrence of any one or more of the following (each an “Event of
Default”), any and all Liabilities of the Mortgagor to the Mortgagee shall
become immediately due and payable, without notice or demand, at the option of
the Mortgagee, provided that upon any Event of Default under 6-7 below, any and
all Liabilities of the Mortgagor shall become immediately and automatically due
and payable, without notice or demand; the Mortgagor hereby expressly waives any
such notice or demand, anything contained herein or in any other Loan document
to the contrary notwithstanding.  The occurrence of any such Event of Default
shall also constitute, without notice or demand, a default under all other
agreements between the Mortgagee and the Mortgagor, whether now existing or
hereafter arising.
 
6-1. The failure to pay any portion of the Loan within ten (10) days following
the date the same is due, or if the entire Loan is not paid on or before the
Maturity Date (as defined in the Note), or any earlier date on which the
indebtedness may become due, by acceleration or otherwise.
 
6-2. The failure by the Mortgagor to pay when due (or upon demand, if payable on
demand), any other amount then owing by the Mortgagor to the Mortgagee.
 
6-3. The failure by the Mortgagor to promptly, punctually, and faithfully
perform, discharge, or comply with any of the Liabilities.
 
6-4. The determination by the Mortgagee that any financial information,
representation, or warranty now or hereafter provided or made by the Mortgagor
to the Mortgagee, whether herein, or in any other document, instrument,
agreement, or paper, was not materially true or accurate when given.
 
6-5. The occurrence of any default or event of default under any other loan or
financing made by any lender other than Mortgagee to the Mortgagor, or any other
event such that any indebtedness of the Mortgagor for borrowed money from any
lender other than the Mortgagee could be accelerated, notwithstanding that such
acceleration has not taken place.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
6-6. The occurrence of any event of default under any agreement between the
Mortgagee and the Mortgagor, or under any instrument or paper given to the
Mortgagee by the Mortgagor, whether such agreement, instrument, or paper now
exists or hereafter arises (notwithstanding that the Mortgagee may not have
exercised its rights upon default under any such other agreement, instrument or
paper).
 
6-7. Any act by, against, or relating to the Mortgagor or Guarantor (if any), or
its or their property or assets, which act constitutes the application for,
consent to, or sufferance of the appointment of a receiver, trustee, or other
person (pursuant to court action or otherwise) over all, or any part of, the
Mortgagor’s and/or Guarantor’s property; the granting of any trust mortgage or
execution of an assignment for the benefit of the creditors of the Mortgagor
and/or Guarantor, or the occurrence of any other voluntary or involuntary
liquidation or extension of debt agreement for the Mortgagor and/or Guarantor;
the admission by the Mortgagor and/or Guarantor of its inability to pay its
debts as they mature; adjudication of insolvency relative to the Mortgagor
and/or Guarantor; the entry of an order for relief or similar order with respect
to the Mortgagor and/or Guarantor in any proceeding pursuant to Title 11 United
States Code or any other federal statute dealing with bankruptcy (generally the
“Bankruptcy Code”); the filing of any complaint, application, or petition by or
against the Mortgagor and/or Guarantor initiating any matter in which the
Mortgagor and/or Guarantor is or may be granted any relief from its debts
pursuant to the Bankruptcy Code or pursuant to any other insolvency statute or
procedure, in each case, which remains undischarged 60 days after filing; the
calling or sufferance of a meeting of creditors of the Mortgagor and/or
Guarantor; the meeting by the Mortgagor and/or Guarantor with a formal or
informal creditors’ committee; the offering by or entering into by the Mortgagor
and/or Guarantor of any composition, extension or other arrangement seeking
relief or extension of its debts; or the initiation of any other judicial or
non-judicial proceeding or agreement by, against, or including the Mortgagor
and/or Guarantor which seeks or intends to accomplish a reorganization or
arrangement with creditors.
 
6-8. The entry of any judgment against the Mortgagor, which judgment is not
satisfied or appealed from (with execution or similar process stayed) within
fifteen (15) days of its entry, or adequately covered by insurance in the sole
discretion of the Mortgagee.
 
6-9. The service of any process upon the Mortgagee seeking to attach by mesne or
trustee process any funds of the Mortgagor on deposit with the Mortgagee.
 
6-10. The death, legal incapacity, termination of existence, dissolution,
winding up, or liquidation of the Mortgagor or Guarantor.
 
6-11. The occurrence of any of the events described in this Article with respect
to any partner or beneficiary or member or shareholder of the Mortgagor or any
guarantor, endorser, or surety to the Mortgagee of the Liabilities as if such
person were the “Mortgagor” described therein.
 
6-12. The breach of the Statutory Condition contained herein, upon which breach,
the Mortgagee shall have the Statutory Power of Sale.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
6-13. The breach of any of the covenants contained in Sections 4-24, 4-26, or
4-27.
 
As used herein, “Guarantor” shall mean any person(s) or entity(ies) that
guarantees all or a portion of the Liabilities.
 
ARTICLE 7                       - RIGHTS AND REMEDIES UPON DEFAULT
 
7-1. Rights and Remedies Upon Default.  Upon the occurrence of any Event of
Default, or at any time thereafter, the Mortgagee shall have all the rights of a
mortgagee and a secured party under the Massachusetts General Laws, in addition
to which the Mortgagee shall have all of the following rights and remedies:
 
(a) with or without taking possession, to collect the Receivables Collateral;
 
(b) to take possession of all or a portion of the Collateral;
 
(c) with or without taking possession of the Collateral, to sell, lease, or
otherwise dispose of any or all of the Collateral in its then condition or
following such preparation or processing as the Mortgagee deems advisable;
 
(d) with or without taking possession of the Collateral, and without assuming
the obligations of the Mortgagor thereunder, to exercise the rights of the
Mortgagor under, to use, or to benefit from any of the Contracts, Leases, and
Licenses;
 
(e) with or without taking possession of the Collateral and with or without
bringing any action or proceeding, either directly, by agent, or by the
appointment of a receiver, manage, lease, sublease, or operate the Collateral on
such terms as the Mortgagee, in its sole discretion, deems proper or
appropriate;
 
(f) to apply all or any portion of the Collateral, or the proceeds thereof,
towards (but not necessarily in complete satisfaction of) the Liabilities;
 
(g) to exercise the Statutory Power of Sale;
 
(h) to foreclose any and all rights of the Mortgagor in and to the Collateral,
whether by sale, entry, or in any other manner provided for hereunder or under
Massachusetts General Laws;
 
(i) to elect, upon the discretion of the Mortgagee, to treat any or all of the
Leases, as superior to the lien of this Agreement; and
 
(j) any other right or remedy under this Agreement, the Note, the Assignment of
Leases and Rents executed and delivered in connection with the Loan, or any
other Loan Document (as defined in the Note) or agreement.
 
7-2. Sale or Other Disposition of Collateral.  Any sale or other disposition of
the Collateral may be at public or private sale, to the extent such private sale
is authorized under the
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
Massachusetts General Laws, upon such terms and in such manner as the Mortgagee
deems advisable.  The Mortgagee may conduct any such sale or other disposition
of the Collateral upon the Mortgaged Premises, in which event the Mortgagee
shall not be liable for any rent or charge for such use of the Mortgaged
Premises.  The Mortgagee may purchase the Collateral, or any portion of it, at
any sale held under this Article.  With respect to any Collateral to be sold
pursuant to the UCC, the Mortgagee shall give the Mortgagor at least ten (10)
days written notice of the date, time, and place of any proposed public sale, or
such additional notice as may be required under Massachusetts General Laws, and
of the date after which any private sale or other disposition may be made.  The
Mortgagee may sell any of the Personal Property as part of the Mortgaged
Premises, or any portion or unit thereof, at the foreclosure sale or sales
conducted pursuant hereto.  The Mortgagor waives any right to require the
marshalling of any of its assets in connection with any disposition conducted
pursuant hereto.  In the event all or part of the Collateral is included at any
foreclosure sale conducted pursuant hereto, a single total price for the
Collateral, or such part thereof as is sold, may be accepted by the Mortgagee
with no obligation to distinguish between the application of such proceeds
amongst the property comprising the Collateral.  If all or any portion of the
Collateral is sold by the Mortgagee, the Mortgagor shall pay to the Mortgagee on
demand an amount equal to one percent (1.0%) of the purchase price thereof in
addition to the Liabilities and all Costs of Collection provided for
herein.  The obligation of the Mortgagor to pay such amounts shall be included
in the Liabilities of the Mortgagor to the Mortgagee and shall accrue interest
at the highest rate of interest charged relative to any of the Liabilities.
 
7-3. Collection of Receivables Collateral.  In connection with the exercise by
the Mortgagee of the rights and remedies provided herein:
 
(a) The Mortgagee may notify any of the Mortgagor’s debtors relating to the
Receivables Collateral, either in the name of the Mortgagee or the Mortgagor, to
make payment directly to the Mortgagee or such other address as may be specified
by the Mortgagee, may advise any person of the Mortgagee’s interest in and to
the Receivables Collateral, and may collect directly from the obligors thereon
all amounts due on account of the Receivables Collateral;
 
(b) At the Mortgagee’s request, the Mortgagor will provide written notification
to any or all of said debtors concerning the Mortgagee’s interest in the
Receivables Collateral and will request that such debtors forward payment
thereof directly to the Mortgagee;
 
(c) The Mortgagor shall hold any proceeds and collections of any of the
Receivables Collateral in trust for Mortgagee and shall not commingle such
proceeds or collections with any other funds of the Mortgagor; and
 
(d) The Mortgagor shall deliver all such proceeds to the Mortgagee immediately
upon the receipt thereof by the Mortgagor in the identical form received, but
duly endorsed or assigned on behalf of the Mortgagor to the Mortgagee.
 
7-4. Use and Occupation of Mortgaged Premises.  In connection with the
Mortgagee’s exercise of the Mortgagee’s rights under this Article, the Mortgagee
may enter upon, occupy,
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
and use all or any part of the Collateral and may exclude the Mortgagor from the
Mortgaged Premises or portion thereof as may have been so entered upon,
occupied, or used.  The Mortgagee shall not be required to remove any of the
Collateral from the Mortgaged Premises upon the Mortgagee’s taking possession
thereof, and may render any Collateral unusable to the Mortgagor.
 
7-5. Partial Sales.  The Mortgagor agrees that, in case the Mortgagee in the
exercise of the Power of Sale contained herein or in the exercise of any other
rights hereunder given, elects to sell in parcels, said sales may be held from
time to time and that the power shall not be exhausted until all of the
Collateral not previously released shall have been sold, notwithstanding that
the proceeds of such sales exceed, or may exceed, the Liabilities then secured
thereby.
 
7-6. Assembly of Collateral.   Upon the occurrence of any Event of Default, the
Mortgagee may require the Mortgagor to assemble the Personal Property and make
it available to the Mortgagee, at the Mortgagor’s sole risk and expense, at a
place or places which are reasonably convenient to both the Mortgagee and the
Mortgagor.
 
7-7. Power of Attorney.   The Mortgagor hereby irrevocably constitutes and
appoints the Mortgagee as the Mortgagor’s true and lawful attorney to take any
action with respect to the Collateral to preserve, protect, or realize upon the
Mortgagee’s interest therein, each at the sole risk, cost and expense of the
Mortgagor, but for the sole benefit of the Mortgagee.  The rights and powers
granted the Mortgagee by the within appointment include, but are not limited to,
the right and power to:  (i) prosecute, defend, compromise, settle, or release
any action relating to the Collateral; (ii) endorse the name of the Mortgagor in
favor of the Mortgagee upon any and all checks or other items constituting
remittances or proceeds of Receivables Collateral; (iii) sign and endorse the
name of the Mortgagor on, and to receive as secured party, any of the
Collateral; (iv) sign and file or record on behalf of the Mortgagor any
financing or other statement in order to perfect or protect the Mortgagee’s
security interest; (v) enter into leases or subleases relative to all or a
portion of the Mortgaged Premises; (vi) exercise the rights of the Mortgagor
under any Contract, Lease, or License; or (vii) manage, operate, maintain or
repair the Mortgaged Premises.  The Mortgagee shall not be obligated to perform
any of such acts or to exercise any of such powers, but if the Mortgagee elects
so to perform or exercise, the Mortgagee shall not be accountable for more than
it actually receives as a result of such exercise of power, and shall not be
responsible to Mortgagor except for the Mortgagee’s willful misconduct and
actual bad faith.  All powers conferred upon the Mortgagee by this Agreement,
being coupled with an interest, shall be irrevocable until terminated by a
written instrument executed by a duly authorized officer of the Mortgagee.
 
7-8. Rights and Remedies.  The rights, remedies, powers, privileges, and
discretions of the Mortgagee hereunder (the “Mortgagee’s Rights and Remedies”),
shall be cumulative and not exclusive of any rights or remedies which it would
otherwise have.  No delays or omissions by the Mortgagee in exercising or
enforcing any of the Mortgagee’s Rights and Remedies shall operate as or
constitute a waiver thereof.  No waiver by the Mortgagee of any default
hereunder or under any other agreement shall operate as a waiver of any other
default hereunder or under any other agreement.  No single or partial exercise
of the Mortgagee’s Rights and Remedies, and
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
no other agreement or transaction, of whatever nature entered into between the
Mortgagee and the Mortgagor at any time, whether before, during, or after the
date hereof, preclude any other or further exercise of the Mortgagee’s Rights
and Remedies.  No waiver or modification on the Mortgagee’s part on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver.  All of the Mortgagee’s Rights and Remedies under
this Agreement or any other agreement or transaction shall be cumulative, and
not alternative or exclusive, and may be exercised by the Mortgagee at such time
or times and in such order of preference as the Mortgagee in its sole discretion
may determine.
 
ARTICLE 8                       - NOTICE
 
All notices, demands and other communications made in respect to this Agreement
shall be made to the following addresses (each of which may be changed upon
seven (7) days written notice to all others) given by hand or by certified or
registered mail, return receipt requested, as follows:
 
If to the Mortgagee:
Axiom Partners, LP
21 Custom House St., Suite 910
Boston, Massachusetts 02110
Attention:  Zack Farahmand
 
With a copy to:
Seyfarth Shaw LLP
World Trade Center East
Two Seaport Lane, Suite 300
Boston, Massachusetts  02210
Attention:  Louis J. DiFronzo, Jr., Esquire
 
If to the Mortgagor:
 
AdvanSource Biomaterials Corporation
229 Andover Street
Wilmington, Massachusetts 01887
Attn:  Michael F. Adams, President

Any such notice shall be deemed received the earlier of (i) two (2) days after
the mailing of such notice in accordance with the terms and conditions and to
the addresses provided above, or (ii) the date of which the notice is delivered
by hand or by telegram to the address and to the individual provided above.
 
ARTICLE 9                       - MISCELLANEOUS
 
9-1. Mortgagor.  In the event that the Mortgagor is more than one person or
entity, all representations, covenants, warranties, defaults, rights, remedies,
powers, privileges, and discretions shall be applicable to the Mortgagor
individually, jointly, and severally, with the exception of those which are made
by their terms applicable to a specific Mortgagor.
 
9-2. Exhibits.  Any and all Exhibits referred to herein shall be deemed annexed
hereto prior to the execution hereof and specifically incorporated by reference
herein.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
9-3. Headings.  All section headings included within this Agreement shall be for
reference only, and shall not limit or restrict, in any manner whatsoever, the
breadth or nature of the provisions included within each subject section.
 
9-4. Successors and Assigns.  In the event the ownership of the Collateral, or
any part thereof, becomes vested in a person other than the Mortgagor, the
Mortgagee may, without notice to the Mortgagor, deal with such successor or
successors in interest with reference to this Agreement and the Liabilities in
the same manner as with the Mortgagor, without in any way waiving the default
occasioned by such transfer of ownership or in any way vitiating or discharging
the Mortgagor’s liability hereunder or upon the Liabilities, and no compromise,
settlement, release or sale of the Collateral, no forbearance on the part of the
Mortgagee, and no alteration, amendment, cancellation, waiver or modification of
any term or condition or extension of the time for payment of the Liabilities
given by the Mortgagee shall operate to release, discharge, modify, change or
affect the original liability of the Mortgagor herein, either in whole or in
part, notice of any action being waived.
 
9-5. Set Off.  Except for tax and insurance escrow funds which are provided for
in Section 4-8 herein, all deposits or other sums at any time credited by or due
from the Mortgagee to the Mortgagor, and all cash, securities, instruments, or
other property of the Mortgagor in the possession of the Mortgagee (whether for
safekeeping, or otherwise) shall at all times constitute security for the
Liabilities, and may be applied or set off by the Mortgagee against the
Liabilities at any time after the occurrence of an Event of Default, whether or
not the Liabilities are then due or other collateral is then available to the
Mortgagee.
 
9-6. Application of Proceeds.  The proceeds of any collection, sale, or
disposition of the Collateral, or of any other payments received hereunder,
shall be applied toward the Liabilities in such order and manner as the
Mortgagee determines in its sole discretion, including if Mortgagee so chooses
to the inverse order of maturity, any statute, custom, or usage to the contrary
notwithstanding.  The Mortgagor shall remain liable to the Mortgagee for any
deficiency remaining following such application.
 
9-7. Waiver.  (a)  The Mortgagor WAIVES notice of non-payment, demand,
presentment, protest and all forms of demand and notice, both with respect to
the Liabilities and the Collateral.
 
(b)           The Mortgagor, if entitled to it, WAIVES the right to notice
and/or hearing prior to the exercise of any of the Mortgagee’s rights and
remedies.
 
9-8. Responsibility of Mortgagee.  The Mortgagee shall not be liable for any
loss sustained by the Mortgagor resulting from any action, omission, or failure
to act by the Mortgagee with respect to the exercise or enforcement of its
rights under this Agreement or its relationship with the Mortgagor unless such
loss is caused by the willful misconduct and actual bad faith of the
Mortgagee.  This Agreement and the Mortgagee’s exercise of its rights hereunder
shall not operate to place any responsibility upon the Mortgagee for the
control, care, management, or repair of the Collateral, nor shall it operate to
place any responsibility upon the Mortgagee to perform the obligations of the
Mortgagor under any Lease, License, or Contract, or
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
to make the Mortgagee responsible or liable for any waste committed on the
Mortgaged Premises, any damages or defective condition of the Mortgaged
Premises, or any negligence in the management, upkeep, repair, or control of the
Mortgaged Premises.
 
9-9. Indemnification.  The Mortgagor shall jointly and severally indemnify,
defend, and hold the Mortgagee harmless of and from any claim brought or
threatened against the Mortgagee by the Mortgagor, any guarantor or endorser of
the Liabilities, or any other person (as well as from attorneys’ reasonable fees
and expenses in connection therewith) on account of the Collateral, or on
account of the Mortgagee’s relationship with the Mortgagor or any other
guarantor or endorser of the Liabilities (each of which may be defended,
compromised, settled, or pursued by the Mortgagee with counsel of the
Mortgagee’s selection, but at the expense of the Mortgagor).  The within
indemnification shall survive payment of the Liabilities and/or any termination,
release, or discharge executed by the Mortgagee in favor of the Mortgagor.
 
9-10. Binding on Successors.  This Agreement shall be binding upon the Mortgagor
and the Mortgagor’s respective heirs, executors, administrators,
representatives, successors, and assigns and shall inure to the benefit of the
Mortgagee and the Mortgagee’s successors and assigns.  This Mortgage, or any
part hereof or interest herein, may, from time to time, and without notice to or
consent of the Mortgagor, be sold, transferred, pledged, assigned or conveyed by
the Mortgagee.
 
9-11. Severability.  Any determination that any provision of this Agreement or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, and enforceability of such
provision in any other instance, nor the validity, legality, or enforceability
of any other provision of this Agreement.
 
9-12. Modification.  (a)  This Agreement and all other instruments executed in
connection herewith incorporate all discussions and negotiations between the
Mortgagor and the Mortgagee concerning the matters included herein and in such
other instruments.  No such discussions or negotiations shall limit, modify, or
otherwise affect the provisions hereof.  No modifications, amendment, or waiver
of any provision of this Agreement, or of any provisions of any other agreement
between the Mortgagor and the Mortgagee, shall be effective unless executed in
writing by the party to be charged with such modification, amendment, or waiver,
and if such party be the Mortgagee, then by a duly authorized officer thereof.
 
(b) The Mortgagor may take any action herein prohibited, or omit to perform any
act required to be performed by it, if the Mortgagor shall obtain the prior
written consent by a duly authorized officer of the Mortgagee for each such
action, or omission to action.
 
9-13. Payment of Costs.  The Mortgagor shall jointly and severally pay on demand
all Costs of Collection and all expenses of the Mortgagee in connection with the
preparation, execution, and delivery of this Agreement and of any other
documents and agreements between the Mortgagor and the Mortgagee, including,
without limitation, attorneys’ reasonable fees and disbursements, and all
expenses which the Mortgagee may hereafter incur in connection with the
collection of the Liabilities or the protection or enforcement of any of the
Mortgagee’s rights against the Mortgagor, any Collateral, and any guarantor or
endorser of the Liabilities.  The
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
Mortgagor authorizes the Mortgagee to pay all such expenses and to charge the
same to any account of the Mortgagor with the Mortgagee.
 
9-14. Additional Advances.  All amounts which the Mortgagee may advance under
any Sections of this Agreement: (a) shall be repayable to the Mortgagee, on
demand, with interest at the Default Rate (as defined in the Note) from (and
including) that date such funds are advanced to (but excluding) the date of
repayment, (b) shall be a Liability secured by this Agreement, and (c) may be
charged by the Mortgagee to any deposit account which the Mortgagee maintains in
connection with this Agreement.  In the event any advance is made by Mortgagee
that results in the outstanding principal amount of the Loan exceeding the
original principal amount of the Loan, the Mortgagee shall have the right to
obtain, at Mortgagor’s sole cost and expense, a down-date endorsement to the
lender’s title insurance policy issued to the Mortgagee in connection with the
closing of the Loan.
 
9-15. Governing Law.  This Agreement and all rights and obligations hereunder,
including matters of construction, validity and performance, shall be governed
by the laws of The Commonwealth of Massachusetts.  The Mortgagor submits itself
to the jurisdiction of the courts of said Commonwealth for all purposes with
respect to this Agreement and the Mortgagor’s relationship with the Mortgagee.
 
9-16. Termination.  This Agreement shall remain in full force and effect until
specifically terminated in writing by a duly authorized officer of the
Mortgagee.  Such termination by the Mortgagee may be conditioned upon such
further indemnifications provided to the Mortgagee by or on behalf of the
Mortgagor as the Mortgagee may request.  No termination pursuant to this Section
shall affect the indemnification provided for in this Article.
 
9-17. Specific Performance.  The failure by the Mortgagor to perform all and
singular the Mortgagor’s obligations hereunder will result in irreparable harm
to the Mortgagee for which the Mortgagee shall have no adequate remedy at
law.  Consequently, the Mortgagor agrees that such obligations are and shall be
specifically enforceable by the Mortgagee.
 
9-18. Waiver of Jury Trial.  The Mortgagor (as well as all partners and
beneficiaries and shareholders of the Mortgagor, and all guarantors, endorsers
and sureties to the Mortgagee of the Liabilities) hereby makes the following
waiver, knowingly, voluntarily, and intentionally, and understands that the
Mortgagee, in entering into any loan arrangements or make any financial
accommodations to the Mortgagor, whether now or in the future, is relying on
such waiver.  THE MORTGAGOR (AS WELL AS ALL PARTNERS AND BENEFICIARIES AND
SHAREHOLDERS OF THE MORTGAGOR, AND ALL GUARANTORS, ENDORSERS AND SURETIES TO THE
MORTGAGEE OF THE LIABILITIES) HEREBY IRREVOCABLY WAIVES ANY PRESENT OR FUTURE
RIGHT OF THE MORTGAGOR (OR OF SUCH PARTNERS, BENEFICIARIES, SHAREHOLDERS,
GUARANTORS, ENDORSERS AND SURETIES, AS THE CASE MAY BE) TO A JURY IN ANY TRIAL
OF ANY CASE OR CONTROVERSY IN WHICH THE MORTGAGEE IS OR BECOMES A PARTY (WHETHER
SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE MORTGAGEE OR IN WHICH
THE MORTGAGEE IS JOINED AS A PARTY
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF, ANY
RELATIONSHIP BETWEEN THE MORTGAGOR OR ANY OTHER PERSON AND THE MORTGAGEE.
 
9-19. Intent.  It is intended that:
 
(a) this Agreement take effect as a sealed instrument;
 
(b) with the exception of the Mortgagee’s internal costs and expenses, all costs
and expenses incurred by the Mortgagee in connection with the Mortgagee’s
relationship(s) with the Mortgagor shall be borne jointly and severally by the
Mortgagor; and
 
(c) the interests created by this Agreement secure all of the Liabilities of the
Mortgagor to the Mortgagee, whether now existing or hereafter arising.
 
9-20. Receipt of Copy.  The Mortgagor acknowledges having received a copy of
this Agreement.
 
9-21. Integration.  This Agreement incorporates all discussions and negotiations
between the Mortgagee and the Mortgagor, either express or implied, concerning
the matters included herein, any custom, usage, or course of dealing to the
contrary notwithstanding.  No such discussions, negotiations, custom, usage, or
course of dealing shall limit, modify or otherwise affect the provisions
hereof.  No modifications, amendment or waiver of any provision of this
Agreement is effective unless executed in writing by the party to be charged
with such modification, amendment or waiver, and if such party be the Mortgagee,
then by a duly authorized officer thereof.
 
9-22. Reference.  This instrument may be referred to herein as the or this
“Mortgage,” “Mortgage, Security Agreement, and Assignment,” or “Agreement,” but
no such reference shall limit the effectiveness of this instrument for any
Mortgagee hereunder.
 
9-23. Commercial Transaction. The Mortgagor (1) acknowledges that the
transaction of which this Mortgage is a part is a commercial transaction and the
proceeds of the Loan are not being used for personal, family or household
purposes, and (2) to the extent permitted by any state or federal law, waives
any right he and/or she may have to prior notice of and a hearing on the right
of Mortgagee or its successors and/or assigns to any remedy or combination of
remedies that enables Mortgagee or its successors and/or assigns, by way of
attachment, foreign attachment, garnishment or replevin, to deprive the
Mortgagor of any of its property, at any time prior to final judgment in any
litigation instituted in connection with this Mortgage.
 


 


 
<The remainder of this page is left intentionally blank.>
 
 
 
 

 
 
-22-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Mortgagor has executed this Agreement as a sealed
instrument on the date first above written.
 
MORTGAGOR:
 
ADVANSOURCE BIOMATERIALS CORPORATION
a Delaware corporation


By: /s/ Michael F.
Adams                                                                          
Name:  Michael F. Adams
Its:  President


By: /s/ Michael F.
Adams                                                                          
Name:  Michael F. Adams
Its:  Treasurer


COMMONWEALTH OF MASSACHUSETTS
 
Suffolk, ss.
 
On this 7th day of July, 2011 before me, the undersigned notary public,
personally appeared Michael F. Adams, proved to me through satisfactory evidence
of identification, which was his Massachusetts driver’s license, to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose, as
President and Treasurer of AdvanSource Biomaterials Corporation.
 


 


/s/ Clifford J. Esher
Notary Public
(official signature and seal of notary)
My Commission expires March 18, 2016

 


 


 


 


 


 

 
 
 
-23-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Legal Description
 
 
A certain parcel of land in Wilmington, Middlesex County, Commonwealth of
Massachusetts, bounded and described as follows:
 
NORTHWESTERLY                                                      by Andover
Street, two hundred ten (210.00) feet;
 
NORTHEASTERLY                                                      by Lot 10,
five hundred forty-six and 06/100 (546.06) feet;
 
SOUTHEASTERLY                                                      by State
(Route 125) Highway, three hundred fifteen and
24/100 (315.24) feet;


SOUTHWESTERLY                                                      by Lot 8, by
two lines measuring together, three hundred
forty-eight and 38/100 (348.38) feet.
 
All of said boundaries are determined by the Land Court to be located as shown
on subdivision plan 3984-N, drawn by Dana F. Perkins & Sons, Inc., Surveyors,
dated January 9, 1967, as approved by the Court, filed in the Land Registration
Office, a copy of a portion of which is filed with Certificate of Title 15932,
and said land is shown as Lot twelve (12) on said Plan.


 

 
 
 
-24-

--------------------------------------------------------------------------------

 
